UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1687



HERSCHELL L. HARRIS,

                                              Plaintiff - Appellant,

          versus

STANTON H. FERGUSON, JR., Chief, Operations
Division; A. CATHERINE AMIDON, Chief, IMOO;
ROSITA PARKS, Director; SHIRLEY HOHN, Shift
Leader,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-96-239)


Submitted:   January 9, 1997              Decided:   January 24, 1997

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Herschell L. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herschell L. Harris appeals the district court's order denying

his tort action as legally frivolous under 28 U.S.C. § 1915 (1994),

amended by Prison Litigation Reform Act, Pub. L. No. 104-134, 110
Stat. 1321 (1996). We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Harris v. Ferguson,

No. CA-96-239 (E.D. Va. Mar. 21, 1996). We deny Harris's motions to

appoint counsel, for discovery, for expedited treatment, and for

production of documents. We dispense with oral argument because the
facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2